MARVIN, District Judge.
This cause having been fully heard, and mature deliberation had, it is now ordered, adjudged and decreed, that the libellants composing the first general consortship have and recover in full compensation for their services rendered in saving said cargo, the one-quarter of the number of bales of dry and partly wet cotton, saved by them, — or one hundred and seventy-nine bales in all, that is one hundred and sixty-three bales of dry cotton and sixteen bales of cotton partially wet, — and that they also recover two hundred and two bales and two-fifths of a bale of the damaged or wet cotton saved by them, being two-fifths thereof, — to be set off to them by the clerk and marshal according to quality and weight. — That they also receive three hundred and seventy-two dollars and thirty-one cents, being the one-third of the proceeds of the materials and stores saved by them. — That the petitioners, the sloop Ratler, L. Burrows, Usquepang, Fairy and Hawkins receive two-fifths of the number of bales of cotton saved by them, weight and quality duly considered, and one-third of the proceeds of the materials saved by them. — And that the schooners Libie Sheppard, Relámpago and E. Catherine, the Young America, and Jane Eliza receive one-half of the cotton saved by them, in full compensation for their services. — That the costs, expenses and charges, be charged to the residue of said cargo and materials and also the sum of $175 to bei paid to the petitioners Michael McNamara and others for their services as by them alleged, and that the marshal advertize and sell so much of the residue of said cotton as may be sufficient to pay said sum, costs and charges, if said sale should become necessary. — That the marshal advertize and sell the cotton set off to the salvors, and that the proceeds be divided among them according to their consortships and the rule of this court, and that the marshal restore the residue of said cargo to the master of said ship for and on account of whom it may concern.